Citation Nr: 0116054	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-16 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement for or payment of the cost of 
unauthorized private medical treatment received at Baylor 
University Medical Center from June 24, 1999, to August 17, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1950 
to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 determination by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center in Dallas, Texas.  A notice of 
disagreement was received in April 2000, a statement of the 
case was issued in May 2000, and a substantive appeal was 
received in November 2000.  The veteran testified at a 
personal hearing at the Dallas VA Medical Center in November 
2000.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with medical treatment at Baylor University 
Medical Center from June 24, 1999, to August 17, 1999.

2.  At the time of the private medical treatment, the veteran 
was service-connected for a circulatory disability, a 
disability of the skeletal system, an ear disability, a 
prostate gland disability, and dermatophytosis.  

3.  There is no evidence that VA or other Federal facilities 
were not feasibly available or that an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  



CONCLUSION OF LAW

The criteria for reimbursement for or payment of the cost of 
unauthorized private medical treatment rendered at Baylor 
University Medical Center from June 24, 1999, to August 17, 
1999, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120.

A review of the record reflects that the veteran is service-
connected for a circulatory condition evaluated as 30 percent 
disabling, a condition of the skeletal system evaluated as 10 
percent disabling, an ear condition evaluated as 
noncompensable, a prostate gland condition evaluated as 
noncompensable, and dermatophytosis evaluated as 
noncompensable.  

A VA treatment record dated June 10, 1999, reflects the 
veteran complained of soreness and redness in the right 
little toe.  It was noted that he also reported having poor 
circulation in his right leg.  An assessment of an infected 
ulcer in the right 5th toe and heel was noted.  The veteran 
was to return in a month for a recheck or sooner if his 
infection did not clear up.  A VA Doppler study dated the 
same date reflects an impression of a right superficial 
femoral artery occlusion and right distal popiteal occlusion 
was noted.  "Abnormality, attn. needed" was also noted.  

Private hospital records dated from June 24, 1999, to August 
17, 1999 reflect the veteran presented complaining of a three 
week history of right foot pain, paresthesia, and a non-
healing wound of the right fifth toe.  In June 1999, the 
veteran underwent right lumbar sympathectomy, right ilio-
profunda bypass, exclusion of right femoral artery aneurysm, 
right femoral to right popliteal artery bypass, and right 
femoral to inframalleolar dorsalis pedis artery bypass.  In 
August 1999, the veteran underwent right fifth toe amputation 
with debridement of right lower extremity wound overlying 
incision site and split thickness skin graft to large right 
lateral calf wound from previous fasciotomy.  It was noted 
the veteran had a gangrenous right fifth toe.  

A May 2000 statement from D. F. reflects that the veteran was 
hospitalized in June 1999 at Baylor Medical Center for 
emergency surgery to his right leg.  D. F. stated that the 
veteran's physician told her that the veteran would not be 
alive if he had not had emergency surgery when he did.  D. F. 
also stated that the veteran's foot was already black and 
swollen from lack of circulation.  

A July 2000 statement from the veteran's private physician 
states that the veteran underwent a procedure on June 25, 
1999, which was considered to be an emergency procedure as 
loss of limb could have resulted.  

At his November 2000 hearing, the veteran testified that he 
had been to a VA clinic and received antibiotics for his 
right little toe.  He stated he also went to a podiatrist two 
different times and was finally told that something needed to 
be done because the antibiotics were not working.  The 
veteran testified that his brother told him about a Dr. G. in 
Dallas and he called to set up an appointment.  He further 
testified that he received an appointment for the next day 
and his brother took him to his appointment with Dr. G.  The 
veteran reported that Dr. G. looked at his leg and told him 
to go across the street to Baylor Medical Center for 
admission.  The veteran underwent surgery that evening.  

Consideration of the aforementioned evidence reflects that 
the medical treatment received by the veteran at Baylor 
University Medical Center from June 24, 1999, to August 17, 
1999, was related to the veteran's service-connected 
circulatory condition.  Thus, the veteran has met the first 
criterion for reimbursement of unauthorized medical expenses 
under 38 C.F.R. § 17.120.  

In regard to the second criterion, the veteran has testified 
that he was hospitalized after a scheduled appointment with 
the private physician.  However, the veteran has submitted 
the statement from his private physician indicating that the 
operation performed on June 25, 1999, was an emergency 
procedure.  Thus, there is some evidence of a medical 
emergency.

On the other hand, there is nothing in the record to suggest 
that VA or other Federal facilities were not available or 
that an attempt to use a VA facility at that time or obtain 
prior VA authorization for private treatment would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.  A VA reviewing 
physician reviewed the medical records in March 2000 and 
determined that VA facilities were available.  The Board also 
notes that both the Baylor University Medical Center and the 
VA Medical Center in question are located in Dallas.  There 
is no evidence to suggest that the distance between the two 
facilities is such that, when considered in light of the 
emergency situation involved, the VA facilities were not 
feasibly available.  Further, there is no evidence that the 
veteran contacted VA beforehand and was refused treatment. 

In sum, the record does not show that VA or other Federal 
facilities were not feasibly available or that an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  Moreover, the positive evidence is not in a 
state of equipoise with the negative evidence as to this 
question.  38 U.S.C.A. § 5107(b) (West 1991) and the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  Accordingly, the third criterion for reimbursement 
or payment for the cost of unauthorized medical expenses 
incurred in connection with private medical treatment has not 
been met.  Inasmuch as failure to satisfy any one of the 
three criteria set forth above precludes VA from paying 
medical expenses incurred without prior authorization from 
VA, the veteran's appeal must be denied.  See 38 U.S.C.A. 
§ 1729; 38 C.F.R. § 17.120.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the record, the Board finds that there has 
been substantial compliance with the assistance provisions of 
the new legislation.  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of this issue.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for reimbursement of unauthorized medical 
expenses.  The discussions in the statement of the case and 
supplemental statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought. The 
Board therefore finds that the notice requirements of the new 
law have been met.  

Under the circumstances of this case, where the law and not 
the evidence is dispositive, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

